The Board of Review found claimant ineligible for benefits because he did not make weekly filings of claims for benefits after the initial determination that he was "ineligible for benefits for the duration of unemployment caused by his discharge." Upon appeal, the original determination was reversed by the Common Pleas Court, which found that claimant should be granted "unemployment benefits beginning with the week of March 29, 1975, subject to O. R. C. 4141.29(A)(5) and other applicable statutes."
Upon appeal of the present case, the Common Pleas Court found that the effect of "the present order is to obviate the judgment of July 30, 1976," upon the prior appeal, and further that:
"* * * Appellant [claimant] is not required to make vain and useless filings during his appeal from a disallowed claim in order to meet the technical requirements of an administrative regulation. The appeal is sufficient notice to the bureau."
The issue, thus, is whether the judgment of the Common Pleas Court constitutes an abuse of discretion or is contrary to law since, pursuant to R. C. 4141.28(N), the issue before that court was whether the decision of the Board of Review "was unlawful, unreasonable, or against the manifest weight of the evidence."
Neither R. C. 4141.28, nor R. C. 4141.29(A), specifically requires weekly filings of claims for benefits. R. C.4141.29(A)(1) requires the filing of an application for benefit rights, and R. C. 4141.29(A)(2) requires claimant to make a claim for benefits in accordance with R. C. 4141.29. Regulation UC-27-02 does provide that "claims for *Page 181 
benefits shall be filed weekly or biweekly." It is unclear, however, as to the statutory foundation for such regulation. The decision of the Board of Review was founded solely upon claimant's failure to follow such regulation despite the prior finding of the same Board that such filings would be inappropriate since the prior decision determined not only a single benefit week but also "the duration of unemployment caused by his discharge." Accordingly, although no continued claims had been filed, the Bureau by the prior decision (although subsequently reversed), effectively rejected claims for subsequent benefit weeks as though they had in fact been filed.
Accordingly, I find no error of law, nor abuse of discretion, on the part of the Common Pleas Court.
There is, however, an additional issue involved not reached by the Board of Review. R. C. 4141.29(A), as a prerequisite for benefits, requires registration "at an employment office," which shall be made "in accordance with the time limits, frequency, and manner prescribed by the administrator." This, claimant failed to do, after the initial determination that he was ineligible for benefits, regardless of what he did, which determination claimant was successful in reversing upon the prior appeal.
However, R. C. 4141.29(A)(4)(b) specifically provides that:
"The individual shall be instructed as to the efforts that he must make in his search for suitable work, except where the active search for work requirement has been waived under division (A) (4) (a) of this section, and shall keep a record of where and when he has sought work in complying with such instructions and shall, upon request, produce such record for examination by the administrator."
Claimant testified that he was not so informed with respect to registration after he was denied benefits for the duration of his then current unemployment. R. C. 4141.46 provides that: "Sections 4141.01 to 4141.46, inclusive, of the Revised Code shall be literally construed."
To require continued weekly or biweekly filings of claims for benefits following a determination that the *Page 182 
claimant is not entitled to benefits during his then current unemployment would constitute a vain and undesirable act. The burden that would be placed upon the Bureau, the Board of Review, and the court would be overwhelming. Weekly or biweekly the claimant would be compelled to file claims, the Bureau would be compelled to deny the claims, the claimant would be required to file appeals to the Board of Review, which would affirm the Bureau, and the claimant would then be compelled to file an appeal to the Common Pleas Court.
Statutes should be construed to mimimize, rather than maximize, litigation wherever appropriate. UC-27-02 specifically provides as to the weekly or biweekly filing requirements that later filings may be permitted "for reasons constituting good cause." The circumstances of this case (absolute rejection of all claims for the duration of the unemployment) constitute good cause for claimant's failure to make continued filings contrary to such determination. Similarly, such determination, coupled with the failure of the Bureau to give proper instructions to claimant to do so, pursuant to R. C. 4141.29(A)(4)(b), could reasonably be found to constitute a situation where claimant "has been deterred by circumstances beyond his control from filing a claim" weekly or biweekly after such determination. It is required only that claimant be "deterred," not that he be prevented, from filing a claim.
Accordingly, I would overrule the assignments of error. However, the judgment of the Common Pleas Court should be modified to provide for remanding the cause to the Board of Review for a determination in accordance with R. C.4141.29(A)(5) of whether claimant was unable to obtain suitable work and whether claimant was actively seeking suitable work in compliance with R. C. 4141.29(A)(4)(a), which issues were not reached by the Board of Review. *Page 183